Title: To Thomas Jefferson from Harry Innes, 25 May 1806
From: Innes, Harry
To: Jefferson, Thomas


                        
                            Dr Sir,
                            Kentucky Frankfort May 25th. 1806
                        
                        The last Papers from Washington having announced your going to Monticello & there to repose a while from
                            the arduous duties of Office; I am induced to address you on a subject of a private nature, tho’ one of general utility to
                            the husbandman.
                        As Doctor Brown was preparing to descend the Mississippi this last spring, conversing on the construction of
                            Plows & ploughing, he enquired of me, if I had ever seen any of the Mouldboards which had been invented by you; upon
                            answering in the negative, he shewed the draft of it, as reported by the American philosophical Society in your letter to
                            Sr. John Sinclair.
                        The business of the Fedl. Court being heavy on my hands at the time I borrowed the book & carried it
                            to an ingenious Michanick who took down the dimensions of the Moulboard & has since formed the Block & marked it out
                            in minature for making. From the figure of the Mouldboard; we are at a loss to know, the kind of Plow to which it is
                            applicable—i.e.—whether to the common Barshear—or to a kind much used in Jersey called the Socket plow—having a peice
                            of timber behind which goes into a Socket, answering the purpose of the Barr behind the eye of the plow.
                        If sir, you can conveniently spare as much leisure time as may be necessary to answer my enquiry, it will not
                            only greatly oblige me, but may be the means of farther promoting the utility of that Machine, which has for ages reduced
                            for the Farmer so much manual labor—This request would not have been made, could Dr. Brown have spared his book for a few
                            days & given me time to examine the subject.
                        This State is perfectly tranquil at present, & nothing worth communicating occurs; I can only add
                            assurances of my great respect & esteem & sincere wish for your health & happiness in this world of
                            troubles
                        I am Dr. Sir in the language of truth your friend & servt.
                        
                            Harry Innes
                     
                        
                    